Mr. Justice McBride delivered the opinion of the court. 3. Physicians and suegeons, § 5* — when license to practice medicine necessary. The act requiring a license for the practice of medicine (Hurd’s Rev. St. ch. 91, J. & A. 7377 et seq.) applies to one who examines a person, diagnoses his ailment and professes his ability to treat, even though the actual treatment is administered in another State. 4. Witnesses, § 64* — when person not competent on ground of interest. The exclusion of one from testifying on the ground that he is interested in the suit, held warranted by the evidence, even though the person denied that he was interested. 5. Witnesses, § 254* — when evidence of witness need not he accepted. A court is not required to accept the story of a witness as true, even though there is no direct testimony refuting it, but the story may be overcome by inherent improbabilities or contradictions. 6. Appeal and erbob, § 1625* — when error in exclusion of evidence is cured. Error in excluding evidence of a witness is cured where he is permitted later on to testify in regard to the matter.